Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by WO 2018/101348 (Document D1) or JP 2018 077535 (Document D2).
Regarding claim 1, Document D1 (in figure 3) or Document D2 (in figure 1B) disclose a wavelength conversion member for converting a wavelength of laser light comprising a substrate (10 in D1, 11 in D2) having reflectivity with respect to the laser light, a phosphor layer (35 in D1, 12 in D2) comprising a phosphor for converting the laser light into light having a longer wavelength than that of the laser light, the phosphor layer being on the substrate and having a film thickness of 50 microns to 200 microns (please, see [0011], 5 to 150 microns in D1, [0024], 50 to 300 microns in D2), wherein the phosphor layer includes a plurality of concave parts, each having a depth of 50% or more and 80% or less with respect to the film thickness of the phosphor layer ([0026]) and a groove depth of 1 to 100 microns in D1, ([0021] in D2),  and opening width of 50 
Regarding claim 3, D1 in [0046] and D2 in [0037] exemplify a plurality og phosphor particles in the phosphor layer.
Regarding claim 5, both devices of D1 and D2 are white light emitters.
Regarding claim 6, D1 and D2 incident angle of the laser light with respect to the substrate exceeds zero degrees.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2018/101348 (Document D1) or JP 2018 077535 (Document D2).
Regarding claims 2 and 4, setting density of concave parts in D1 and D2 is a matter of a simple routine optimization for the skilled person.  Also, since the purpose of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

										       /Vip Patel/
										Primary Examiner
         AU 2879